


    
    
Exhibit 10(q)




CERTIFICATION OF AMENDMENTS TO THE
EXCESS BENEFIT PLAN OF JOHNSON & JOHNSON AND AFFILIATED COMPANIES


Effective as of January 1, 2015, the Excess Benefit Plan of Johnson & Johnson
and Affiliated Companies (the “Plan”) is hereby amended to incorporate the
amendments attached hereto.




Date: December 19, 2014        




/s/ S. M. Podlogar______________
S.M. PODLOGAR
Vice President, Global Total Rewards and Performance
            Member, Pension & Benefits Committee




--------------------------------------------------------------------------------








AMENDMENT TO THE
EXCESS BENEFIT PLAN OF JOHNSON & JOHNSON AND AFFILIATED COMPANIES
Effective January 1, 2015, the Excess Benefit Plan of Johnson & Johnson and
Affiliated Companies (the “Plan”) is amended to insert the following new RVP
Addendum at the end of the Plan:
RVP Addendum
1.
Excess RVP Benefit. Effective January 1, 2015, the Consolidated Retirement Plan
of Johnson & Johnson (the “Qualified Plan”) was amended to adopt a new benefit
formula, called the “retirement value” (“RVP”) formula. Notwithstanding any
other provision of the Plan, the only benefit paid under this Plan with respect
to benefits accrued under the RVP formula shall be the Excess RVP Benefit
described in this RVP Addendum. With respect to such RVP benefits, the
provisions of this RVP Addendum shall apply in lieu of Article II (Benefits), as
modified with respect to time and form of payment by the 409A Addendum. All
other provisions of the Plan, including the provisions of the 409A Addendum that
are required to comply with Section 409A of the Code, shall continue to apply.

2.
Amount of Excess RVP Benefit. A participant’s Excess RVP Benefit under this Plan
shall equal the excess, if any, of:

a.
The lump-sum amount calculated under the RVP formula set forth in Article 14 of
the Qualified Plan, determined as of the payment date set forth in paragraph 3,
below, and computed without regard to the limitations imposed by Sections
401(a)(17) and 415 and of the Internal Revenue Code of 1986, as amended (the
“Code”), over

b.
The actual lump-sum amount payable under the RVP formula set forth in Article 14
of the Qualified Plan as of the same date.

3.
Time and Form of Payment of Excess RVP Benefit. Except as provided below in the
event of death, a participant’s Excess RVP Benefit shall be paid in a lump sum
on the first day of the seventh month after the participant’s Separation from
Service (within the meaning of Treasury Regulations Section 1.409A-1(h) and
other applicable rules under Section 409A of the Code).

4.
Death. If a participant dies before the payment date prescribed by paragraph 3,
above, an Excess RVP Benefit (calculated by applying the formula in paragraph 2,
above, to the death benefit payable under the Qualified Plan) shall be paid to
his beneficiary in a lump sum as of the first day of the month on or after the
participant’s death.





